            Case 2:19-cv-05597-FMO-MRW Document 1 Filed 06/27/19 Page 1 of 22 Page ID #:1
                                                                     \~            ^\

                                                                                  ~-`




                                       UNITED STATES DISTRICT COURT FOR THE
                                            EASTERN DISTRICT OF TEXAS


                   CRAIG CUNNINGHAM,                                ~§                      ~i-~+fl---
                   Plaintiff,                                       ~§            c~ERK, u s o~sr~rcr couRr

                   ~•                                               I§                  JUN 2 72019
No CV-30           Technologic USA,Inc, and John/Jane Does
                                                                     §        i
                                                                   i§         ; ~ h-~,~ aisT~pF ~,i~~~
                   1-5                                             ,§           '',
                   Defendant                                       ~§
                                                                   I§



       c~tnK u s ois~FtcT Cou~1

                                                  Plaintiffs Original Complaint
          JUN 2 5 2018
       '—n'$TRICT
       ~E         OF CAL~FU1~l1~~~
  t~                                                           Parties

                   1. The Plaintiff is Craig Cunningham and natural person and was present in Texas for all

                        calls in this case in Collin County.

                   2. Technologic USA Inc., is a Defunct Wyoming Corporation and can. be served at l 09

                        E 17~' Street ste 5039, Cheyenne, WY 82001 or via corporate officer or via secretary

                        of state.

                   3. John/Jane Does 1-4 are other liable parties currently unknown to the Plaintiff.

                                                 J[TRISDICTION AND VENUE

                   4. Jurisdiction. This Court has federal-question subject matter jurisdiction over

                        Plaintiff's TCPA claims pursuant to 28 U.S.C. § 1331 because the TCPA is a federal

                        statute. Mrms v. Arrow Fin. Servs., LLC,565 U.S. 368, 372(2012). This Court has

                        supplemental subject matter jurisdiction over Plaintiff's claim arising under Texas

                        Business and Commerce Code 305.053 because that claim: arises from the same ~l G `~ ~~
Case 2:19-cv-05597-FMO-MRW Document 1 Filed 06/27/19 Page 2 of 22 Page ID #:2




         little complexity to the case; and doesn't seek money damages, so it is unlikely to

         predominate over the TCPA claims.

    5. Personal Jurisdiction. This Court has general personal jurisdiction over the

         defendant because the corporate officers and managers of the company reside in this

         district and mange the business operations from within this district.

    6. This Court has specific personal jurisdiction over the defendants because the calls at

         issue were sent by or on behalf of the defendants from this district.

    7.    Venue. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1)-(2)

         because a substantial part of the events giving rise to the claims—the calls and sale of

         goods and services directed at Texas residents, including the Plaintiff—occurred in

         this District and because the defendants reside in this District.

   8. This Court has venue over the defendants because the calls at issue were sent by or on

         behalf of the above named defendants to the Plaintiff from this district.

         THE TELEPHONE CONSUMER PROTECTION ACT OF 1991,47 U.S.C.§

         227

   9. In 1991, Congress enacted the TCPA in response to a growing number of consumer

         complaints regarding telemarketing.

    10. The TCPA makes it unlawful "to make any call (other than a call made for emergency

         purposes or made with the prior express consent of the called party) using an

         automatic telephone dialing system or an artificial or prerecorded voice ... to any

         telephone number assigned to a ... cellular telephone service." 47 U.S.C. §

         227(b)(1)(A)(iii).

   1 1. The TCPA makes it unlawful "to initiate any telephone call to any residential
Case 2:19-cv-05597-FMO-MRW Document 1 Filed 06/27/19 Page 3 of 22 Page ID #:3




       telephone line using an artificial or prerecorded voice to deliver a message without

       the prior express consent ofthe called party, unless the call is initiated for emergency

       purposes, is made solely pursuant to the collection of a debt owed to or guaranteed by

       the United States, or is exempted by rule or order" of the Federal Communication

       Commission("FCC"). 47 U.S.C. § 227(b)(1)(B).

    12. The TCPA provides a private cause of action to persons who receive calls in violation

       of§ 227(b). 47 U.S.C. § 227(b)(3).

    13. Separately, the TCPA bans making telemarketing calls without a do-not-call policy

       available upon demand. 47 U.S.C. § 227(c); 47 C.F.R. § 64.1200(d)(1).1

    14. The TCPA provides a private cause of action to persons who receive calls in

       violation of § 227(c) or a regulation promulgated thereunder. 47 U.S.C. § 227(c)(5).

    15. According to findings ofthe FCC,the agency vested by Congress with authority to

       issue regulations implementing the TCPA,automated or prerecorded telephone calls

       are a greater nuisance and invasion of privacy than live solicitation calls and can be

       costly and inconvenient.

    16. The FCC also recognizes that "wireless customers are charged for incoming calls

       whether they pay in advance or after the minutes are used." In re Rules anc~

       Regulations Implementing the Tel. Consumer Prot. Act of1991, 18 FCC Rcd. 14014,

       14115 ¶ 165 (2003).

   17. The FCC requires "prior express written consent" for all. autodialed or prerecorded

       telemarketing robocalls to wireless numbers and residential lines. In particular:[A]

       consumer's written consent to receive telemarketing robocalls must be signed and be


   ~ See Code ofFederal Regulations, Title 47,Parts 40 to 60, at 425(2017)
  (codifying a June 26, 2003 FCC order).
Case 2:19-cv-05597-FMO-MRW Document 1 Filed 06/27/19 Page 4 of 22 Page ID #:4




       sufficient to show that the consumer: (1)received clear and conspicuous disclosure

       ofthe consequences of providing the requested consent, i.e., that the consumer will

       receive future calls that deliver prerecorded messages by or on behalf of a specific

       seller; and(2)having received this information, agrees unambiguously to receive

       such calls at a telephone number the consumer designates. In addition, the written

       agreement must be obtained without requiring, directly or indirectly, that the

       agreement be executed as a condition of purchasing any good or service.

    18. In the Mutter ofRules &Regulations Implementing the Tel. Consumer Prot. Act of

       1991, 27 FCC Rcd. 1830, 1844 ¶ 33(2012}(footnote and internal quotation marks

       omitted). FCC regulations "generally establish that the party on whose behalf a

       solicitation is made bears ultimate responsibility for any violations." In the Matter of

       Rules and Regulations Implementing the Tel. Consumer Prot. Act of1991, 10 FCC

       Rcd. 12391, 12397 ¶ 13 (1995).

    19. The FCC confirmed this principle in 2013, when it explained that"a seller ... may be

       held vicariously liable under federal common law principles of agency for violations

       of either section 227(b) or section 227(c)that are committed by third-party

       telemarketers."In the Matter ofthe .Ioint Petition Filed by Dish Network, I,I,C, 28

       FCC Rcd 6574,6574 ¶ 1 (2013).

   20. Under the TCPA,a text message is a call. Satterfreld v. Simon &Schuster, Inc., 569

       F.3d 946,951 — 52(9th Cir. 2009).

   21. A corparate officer involved in the telemarketing at issue may be personally liable

       under the TCPA. E.g., Jackson Five Star Catering, Inc. v. Beason, Case No. 10-

       1001Q,2013 U.S. Dist. LEXIS 159985, at *10(E.D. Mich. Nov. 8, 2013)("[M]any
Case 2:19-cv-05597-FMO-MRW Document 1 Filed 06/27/19 Page 5 of 22 Page ID #:5




        courts have held that corporate actors can be individually liable for violating the

        TCPA where they had direct, personal participation in or personally authorized the

        conduct found to have violated the statute."(internal quotation marks omitted));

        Maryland v. Universal Elections, 787 F. Supp. 2d 408, 415 — 16(D. Md.?011)("If

        an individual acting on behalf of a corporation could avoid individual liability, the

        TCPA would lose much of its force.").

                         The Texas Business and Commerce Code 305.053

    22. The Texas Business and Commerce code has an analogus portion that is related to the

       TCPA and was violated in this case.

    23. The Plaintiff may seek damages under this Texas law for violations of47 USC 227 or

       subchapter A and seek $500 in statutory damages or $1500 for willful or knowing

       damages.

                                    FACTUAL ALLEGATIONS

    24. The Plaintiff has recieved at least 198 calls over several years to his cell phones,615-

       331-7262,615-212-9191, and 615-348-1977 without consent and not related to an

       emergency purpose selling all manner of products from alarm systems to MI,M get

       rich quick schemes to travel clubs, debt relief services, and outright attempts at fraud..

       The entity Technologic USA was intentionally designed as a 100% illegal dialing

       platform for non-compliant telemarketers to make untraceable calls by the millions of

       calls each day. The calls are alleged below in Exhibit A.

   25. Technologic USA no longer maintains a registered agent in Wyoming and thus must

       be served via secretary of state. Officially, Technologic USA ceased being a legal

       entity in 2016 as the corporation was administratively dissolved and their registered
Case 2:19-cv-05597-FMO-MRW Document 1 Filed 06/27/19 Page 6 of 22 Page ID #:6




        agent resigned in 2017.(Ex B)

                                  Calls placed by Technologic USA

    26. Mr. Cunningham received multiple calls from a variety of spoofed caller ID's that

        contained apre-recorded message and were initiated using an automated telephone

        dialing system. T'he calls were on behalf of a variety of illegal telemarketers

        spamming the Plaintiff and likely almost every other consumer in the USA. The calls

        generally had a delay of 3-4 seconds of dead air before an audible tone connected the

       Plaintiff to a representative, indicating the calls were initiated using an ATDS in

       violation of47 USC 227(b)

    27. Each and every call was initiated using a spoofed caller ID,and each and every

       telemarketer the Plaintiff spoke with failed to properly identify themselves and the

       parties they were calling on behalf of in violation of 47 USC 227(c)(5) as codified by

       47 CFR 64.1200(d)

    28. Each and every call was placed without the maintenance of an internal do-not-call

       policy. Each and every call failed to identify the telemarketers and parties they were

       calling on behalf of. Each and every call was placed without training their

       agents/employees on the use of an internal do-not-call policy. These actions violate

       47 USC 227(c)(5) as codified by 47 CFR 64.1200(d)

   29. Mr. Cunningham has a limited data plan. Incoming calls chip away at his monthly

       allotment.

   30. Mr. Cunningham has limited data storage capacity on his cellular telephone.

       Incoming telemarketing calls consumed part of this capacity.

   31. No emergency necessitated the calls
Case 2:19-cv-05597-FMO-MRW Document 1 Filed 06/27/19 Page 7 of 22 Page ID #:7




    32. Each call was sent by an ATDS.

                                Direct Liabity of Technologic USA

    33. These party Technologic USA is directly liable for the calls placed and as well as

        liable because any other result would impair the underlying purpose of the TCPA.



         TECHNOLOGIC USA SHOULD BE HELD LIABLE TO UPHOLD THE

                    DETERRENT EFFECT AND PURPOSE OF THE TCPA

    34. As the court ruled in Jackson v Caribbean Cruise Line, Inc., the defendant sellers

       should be held liable for their violations of the TCPA. Courts have looked at the

        purpose of the TCPA and found that not holding the sellers liable through vicarious

       liability would undermine the purpose ofthe TCPA.

    35. Sellers are in the best position to monitor and police third party telemarketer's

       compliance with the TCPA and to hold otherwise would leave consumers without an

       effective remedy for telemarketing intrusions.

    INJURY,HARM,DAMAGES,and ACTUAL DAMAGES AS A RESULT OF THE

                                                 CALLS

   36. Defendant's calls harmed the Plaintiff by causing the very harm that Congress sought

       to prevent a "nuisance and invasion of privacy."

   37. Defendant's calls harmed the Plaintiff by trespassing upon and interfering with

       Plaintiff's rights and interests in Plaintiff's cellular telephone.

   38. Defendant's calls harmed the Plaintiff by trespassing upon and interfering with

       Plaintiff's rights and interests in Plaintiff's cellular telephone line.

   39. Defendant's calls harmed the Plaintiff by intruding upon Plaintiff's seclusion.
Case 2:19-cv-05597-FMO-MRW Document 1 Filed 06/27/19 Page 8 of 22 Page ID #:8




    4D. The Plaintiff has been harmed, injured, and damages by the calls including, but not

       limited to:

   • Reduced Device Storage space

   • Reduced data plan usage

   • Invasion of privacy

   • Lost time tending to text messages

   • Decreased cell phone battery life

   • More fregent charging of my cell phone resulting in reduced enjoyment and usage of

       my cell phone

   • Reduced battery usage

   • Annoyance

   • Frustruation

   • Anger



                       The Plaintiffs cell phone is a residential number

   41. The text messages were to the Plaintiff's cellular phonne 615-348-1977,615-212-

       9191, and 615-331-7262, which is the Plaintiff's personal cell phone that he uses for

       personal, family, and household use. The Plaintiff maintains no landline phones at his

       residence and has not done so for at least 10 years and primarily relies on cellular

       phones to communicate with friends and family. The Plaintiff also uses his cell phone

       for navigation purposes, sending and receiving emails, timing food when cooking,

       and sending and receiving text messages. The Plaintiff further has his cell phone

       registered in his personal name, pays the cell phone from his personal accounts, and
Case 2:19-cv-05597-FMO-MRW Document 1 Filed 06/27/19 Page 9 of 22 Page ID #:9




        the phone is not primarily used for any business purpose.

                Violations of the Texas Business and Commerce Code 305.053

    42. The actions of the defendants violated the Texas Business and Commerce Code

        305.053 by placing automated calls to a cell phone which violate 47 USC 227(b). The

        calls by the defendants violated Texas law by placing calls with apre-recorded

        message to a cell phone which violate 47 USC 227(c)(5) and 47 USC 227(d)and 47

        USG 227(d)(3) and 47 USC 227(e).

    43. The calls by the defendants violated Texas law by spoofing the caller ID's per 47

        USC 227(e) which in turn violates the Texas statute.


                                 I. FIRST CLAIM FOR RELIEF

       (Non-Emergency Robocalls to Cellular Telephones,47 U.S.C. § 227(b)(1)(A))

                                   (Against All Defendants)

           1.       Mr. Cunningham realleges and incorporates by reference each and every

    allegation set forth in the preceding paragraphs.

           2.       The foregoing acts and omissions of Defendants and/or their affiliates or

    agents constitute multiple violations ofthe TCPA,47 U,S.C. § 227(b)(1)(A), by making

    non-emergency telemarketing robocalls to Mr. Cunningham's cellular telephone number

    without his prior express written consent.

           3.      Mr. Cunningham is entitled to an award of at least $500 in damages for

    each such violation. 47 U.S.C. § 227(b)(3)(B).

           4.      Mr. Cunningham is entitled to an award of up to $1,500 in damages for

    each such knowing or willful violation. 47 U.S.C. § 227(b)(3).
Case 2:19-cv-05597-FMO-MRW Document 1 Filed 06/27/19 Page 10 of 22 Page ID #:10




             5.       Mr. Cunningham also seeks a permanent injunction prohibiting

     Defendants and their affiliates and agents from making non-emergency telemarketing

     robocalls to cellular telephone numbers without the prior express written consent of the

     called party.


                                 II. SECOND CLAIM FOR RELIEF

           (Telemarketing Without Mandated Safeguards,47 C.F.R.§ 64.1200(d))

                                      (Against All Defendants)

            6.        Mr. Cunningham realleges and incorporates by reference each and every

     allegation set forth in the preceding paragraphs.

            7.        The foregoing acts and omissions of Defendants and/or their affiliates or

     agents constitute multiple violations ofFCC regulations by making telemarketing

     solicitations despite lacking:

                     a.     a written policy, available upon demand,for maintaining a do-not-

     call list, in violation of47 C.F.R. § 64.1200(d)(1); ~

                     b.     training for the individuals involved in the telemarketing on the

     existence of and use of a do-not-call list, in violation of47 C.F.R. § 64.1200(d)(2);3 and,

                     c.     in the solicitations, the name of the individual caller and the name

     ofthe person or entity on whose behalf the call is being made, in violation of47 C.F.R.

    64.1200(d)(4).4




    2 See id. at 425 (codifying a June 26, 2003 FCC order).
    3 See id. at 425 (codifying a June 26, 2003 FCC order).
    4 See id. at 425 — 26(codifying a June 26, 2003 FCC order).
Case 2:19-cv-05597-FMO-MRW Document 1 Filed 06/27/19 Page 11 of 22 Page ID #:11




             8.      Mr. Cunningham is entitled to an award of at least $500 in damages for

     each such violation. 47 U.S.C. ~ 227(c)(5)(B).

            9.       Mr. Cunningham is entitled to an award of up to $1,500 in damages for

     each such knowing or willful violation. 47 U.S.C. § 227(c)(5).

             10.     Mr. Cunningham also seeks a permanent injunction prohibiting

     Defendants and their affiliates and agents from making telemarketing solicitations until

     and unless they (1)implement a do-not-call list and training thereon and(2)include the

     name of the individual caller and AFS's name in the solicitations.


             III.THIRD CLAIM FOR RELIEF: Violations of The Texas Business and

                                     Commerce Code 305.053

            1 1.     Mr. Cunningham realleges and incorporates by reference each and every

     allegation set forth in the preceding paragraphs.

            12.     The foregoing acts and omissions of Defendants and/or their affiliates or

     agents constitute multiple violations ofthe Texas Business and Commerce Code

    305.053, by making non-emergency telemarketing robocalls to Mr. Cunningham's

    cellular telephone number without his prior express written consent in violation of 47

    USC 227 et seq. The Defendants violated 47 USC 227(d) and 47 USC 227(d)(3) and 47

    USC 227(e)by using an ATDS that does not comply with the technical and procedural

    standards under this subsection.

            13.     Mr. Cunningham is entitled to an award of at least $500 in damages for

    each such violation.Texas Business and Commerce Code 305.053(b)
Case 2:19-cv-05597-FMO-MRW Document 1 Filed 06/27/19 Page 12 of 22 Page ID #:12




              14.    Mr. Cunningham is entitled to an award of up to $1,500 in damages for

     each such knowing or willful violation. Texas Business and Commerce Code

     305.053(c).


                                     IV.PRAYER FOR RELIEF

              WHEREFORE,Plaintiff Craig Cunningham prays for judgment against the

     defendants jointly and severally as follows:

              A.    Leave to amend this Complaint to name additional DOESs as they are

     identified and to conform to the evidence presented at trial;

              B.    A declaration that actions complained of herein by Defendants violate the

     TCPA and Texas state law;

              C.    An injunction enjoining Defendants and their affiliates and agents from

     engaging in the unlawful conduct set forth herein;

              D.    An award of $3000 per call in statutory damages arising from the TCPA

     intentional violations jointly and severally against the corporation and individual for 197

     calls.

              E.    An award of $1,500 in statutory damages arising from violations of the

     Texas Business and Commerce code 305.053

              F.    An award to Mr. Cunningham of damages of$886,500, as allowed by law

     under the TCPA;

              G.    An award to Mr. Cunningham of prejudgment interest, costs and

     attorneys' fees, as allowed by law and equity

              H.    Such further relief as the Court deems necessary,just, and proper.
Case 2:19-cv-05597-FMO-MRW Document 1 Filed 06/27/19 Page 13 of 22 Page ID #:13




          y'
           ~                       P




         ra~       ningt}~m~
        Plaintiff;   ~                 June 20~'2019


     Pro-se 3000 Custer Road, ste 270-206, Plano, Tx 75075
Case 2:19-cv-05597-FMO-MRW Document 1 Filed 06/27/19 Page 14 of 22 Page ID #:14




                                         EX A



      02/01/2015 3:45:00 PM 4692707095 6152129191     Technologic, LLC               12
      05/01/2015 4:48:00 PM 7073462155 6152129191     Technologic, LLC               12
      20/01/2015 11:10:00 PM 7208623932 6152129191    Technologic, LLC               12
      20/01/2015 9:37:00 PM 6827038279 6152129191     Technologic, LLC               30
      21/01/2015 12:05:00 AM 6827038279 6153317262    Technologic, LLC               12
      22/01/2015 9:37:00 PM 6827038279 6153317262     Technologic, LLC               12
      28/01/2015 4:11:00 PM 3129676070 6152129191     Technologic, LLC               12
     05/02/2015 5:53:00 PM 3129676070 6153317262      Technologic, LLC               12
      18/02/2015 5:03:00 PM 3129676070 6153317262     Technologic, LLC               12
      20/02/2015 11:47:00 PM 6827038279 6152129191    Technologic, LLC               12
      27/02/2015 9:47:00 PM 7012487120 6152129191     Technologic, LLC               18
     03/03/2015 10:17:00 PM 4352551188 6153317262     Technologic, LLC               12
     03/03/2015 9:04:00 PM 4352551188 6153317262      Technologic, LLC               12
      13/03/2015 2:23:00 PM 9016027411 6152129191     Technologic, LLC             558
     20/03/2015 6:21:00 PM 6827038279 6152129191      Technologic, LLC            1992
     23/03/2015 3:38:00 PM 7123087850 6152129191     Technologic, LLC               12
     23/03/2015 3:49:00 PM 6827038279 6152129191     Technologic, LLC               12
     25/03/2015 3:08:00 PM 3615343292 6153481977     Technologic, LLC               12
     26/03/2015 3:46:00 PM 6827038279 6152129191     Technologic, LLC               12
     26/03/2015 5:48:00 PM 4352551188 6153481977     Technologic, LLC              120
     31/03/2015 9:45:00 PM 6827038279 6153317262     Technologic, LLC               12
     01/04/2015 10:17:00 PM 6827038279 6153481977    Technologic, LLC               96
     03/04/2015 3:50:00 PM 6827038279 6153317262     Technologic, LLC               12
     07/04/2015 7:39:00 PM 6183551941 6152129191     Technologic, LLC             1332
     09/04/2015 8:03:Q0 PM 8602693408 6152129191     Technologic, LLC               12
     13/04/2015 10:37:00 PM 8602693408 6152129191    Technologic, LLC               12
     16/04/2015 5:04:00 PM 4055479050 6152129191     Technologic, LLC               12
     16/04/2015 8:08:00 PM 6183551943 6152129191     Technologic, LLC               24
     20/04/2015 5:29:00 PM 8602693408 6153481977     Technologic, LLC              174
     20/04/2015 5:32:00 PM 8554752199 16153481977    Technologic, LLC               12
     20/04/2015 5:33:00 PM 8554752199 16153481977    Technologic, LLC               30
     20/04/2015 7:27:00 PM 8554752199 16153481977    Technologic, LLC              114
     21/04/2015 9:49:00 PM 9802230047 6153317262     Technologic, LLC               12
     22/04/2015 10:24:00 PM 8602693408 6153481977    Technologic, LLC               96
     23/04/2015 4:09:00 PM 8602693408 6153481977     Technologic, LLC               12
     23/04/2015 5:56:00 PM 8602693408 6153317262     Technologic, LLC               12
     24/04/2015 3:57:00 PM 8602693408 6153481977     Technologic, LLC               12
     25/04/2015 4:34:00 PM 8602693408 6153481977     Technologic, LLC               12
     29/04/2015 11:21:00 PM 8602693408 6153481977    Technologic, LLC               12
     30/04/2015 10:46:00 PM 8602693408 6153481977    Technologic, LLC               66
     30/d4/2015 11:40:00 PM 8602693408 6153481977    Technologic, LLC               48
Case 2:19-cv-05597-FMO-MRW Document 1 Filed 06/27/19 Page 15 of 22 Page ID #:15




     01/05/2015 11:08:00 PM   8602693408 6153481977   Technologic, LLC              54
     01/05{2015 8:13:00 PM    9802230047 6152129191   Technologic, LLC              12
     01/05/2015 9:09:00 PM    8602693408 6153481977   Technologic, LLC              36
     04/05/2015 10:43:00 PM   8602693408 6153481977   Technologic, LLC            1332
     05/05/2015 3:54:00 PM    8602693408 6153481977   Technologic, LLC              12
     05/05/2015 8:02:00 PM    3072246596 6152129191   Technologic, LLC             318
     06/05/2015 4:32:00 PM    8602693408 6153481977   Technologic, LLC              90
     07/05/2015 10:55:00 PM   8602693408 6153481977   Technologic, LLC              48
     07/05/2015 5:01:00 PM    8602693408 6153481977   Technologic, LLC              66
     07/05/2015 8:49:00 PM    86026934Q8 6153481977   Technologic, LLC              54
     10/05/2015 7:00:00 PM    3073920546 6152129191   Technologic, LLC              78
     10/05/2015 7:04:00 PM    3073920546 6152129191   Technologic, LLC              96
     12/05/2015 10:25:00 PM   7023595643 6153481977   Technologic, LLC              36
     12/05/2015 3:32:00 PM    7023595643 6153481977   Technologic, LLC              42
     12/05/2015 6:16:00 PM    7023595643 6153481977   Technologic, LLC              60
     12/05/2015 7:04:00 PM    7023595643 6153481977   Technologic, LLC             252
     13/05/2015 10:57:00 PM   7023595643 6153481977   Technologic, LLC              12
     13/05/2015 5:37:00 PM    7023595643 6153481977   Technologic, LLC              12
     13/05/2015 7:46:00 PM    7602014410 6152129191   Technologic, LLC              12
     15/05/2015 3:53:00 PM    7023595643 6153481977   Technologic, LLC              72
     15/05/2015 4:43:00 PM    7023595643 6153481977   Technologic, LLC              66
     17/05/2015 10:30:00 PM   3073920546 6152129191   Technologic, LLC              96
     17/05/2015 10:30:00 PM   3073920546 6152129191   Technologic, LLC              96
     18/05/2015 4:49:00 PM    7023595643 6153481977   Technologic, LLC              90
     18/05/2015 5:23:00 PM    7023595643 6153481977   Technologic, LLC              12
     19/05/2015 4:10:00 PM    7023595643 6153481977   Technologic, LLC             858
     19/05/2015 6:28:00 PM    7023595643 6153481977   Technologic, LLC              42
     21/05/2015 5:45:00 PM    7023595643 6153481977   Technologic, LLC              30
     21/05/2015 6:24:00 PM    7023595643 6153481977   Technologic, LLC              60
     22/05/2015 5:31:00 PM    7023595643 6153481977   Technologic, LLC              42
     22/05/2015 5:51:00 PM    7023595643 6153481977   Technologic, LLC              36
     25/05/2015 7:02:00 PM    3073920546 6152129191   Technologic, LLC              90
     25/05/2015 7:03:00 PM    3073920546 6152129191   Technologic, LLC              78
     26/05/2015 5:53:00 PM    7023595643 6153481977   Technologic, LLC              48
     26/05/2015 8:41:00 PM    7023595643 6153481977   Technologic, LLC              78
     28/05/2015 3:50:00 PM    7023595643 6153481977   Technologic, LLC              12
     28/05/2015 4:41:00 PM    7023595643 6153481977   Technologic, LLC              36
     29/05/2015 5:41:00 PM    7023595643 6153481977   Technologic, LLC              12
     29/05/2015 8:10:00 PM    7023595643 6153481977   Technologic, LLC               6
     30/05/2015 8:00:00 PM    3073920546 6152129191   Technologic, LLC              18
     30/05/2015 8:01:00 PM    3073920546 6152129191   Technologic, LLC              18
     01/06/2015 8:07:00 PM    7023595643 6153481977   Technologic, LLC              42
     02/06/2015 11:24:00 PM   7204526477 6153317262   Technologic, LLC            1188
     02/06/2015 4:32:00 PM    7376669030 6153481977   Technologic, LLC              24
Case 2:19-cv-05597-FMO-MRW Document 1 Filed 06/27/19 Page 16 of 22 Page ID #:16




      03/06/2015 11:03:00 PM 7023595643 6153481977     Technologic, LLC            90
      03/06/2015 3:32:00 PM 7023595643 6153481977      Technologic, LLC            78
      03/06/2015 3:33:00 PM 7023595643 6153481977      Technologic, LLC            66
      04/06/2015 12:16:00 AM 7023595643 6153481977     Technologic, LLC            30
      07/06/2015 8:01:00 PM 3073920546 6152129191      Technologic, LLC             12
      07/06/2015 8:02:00 PM 3073920546 6152129191     Technologic, LLC             24
      09/06/2015 2:07:00 PM 8596632951 6152129191     Technologic, LLC            468
      10/06/2015 6:35:00 PM 7204526477 6153481977     Technologic, LLC             96
      14/06/2015 7:00:00 PM 3073920546 6152129191     Technologic, LLC             90
      14/06/2015 7:01:00 PM 3073920546 6152129191     Technologic, LLC             90
      14/06/2015 7:04:00 PM 3073920546 6152129191     Technologic, LLC             90
      20/06/2015 2:08:00 PM 7279980960 6152129191     Technologic, LLC             12
      21/06/2015 8:02:00 PM 3073920546 6152129191     Technologic, LLC             90
      21/06/2015 8:03:00 PM 3073920546 6152129191     Technologic, LLC             90
      21/06/2015 8:03:00 PM 3073920546 6152129191     Technologic, LLC             90
      24/06/2015 9:00:00 PM 7023595643 6152129191     Technologic, LLC             54
      24/06/2015 9:00:00 PM 7023595643 6153481977     Technologic, LLC             18
      25J06/2015 6:22:OQ PM 7023595643 6152129191     Technologic, LLC             12
      25/06/2015 8:11:00 PM 3072126230 6152129191     Technologic, LLC             12
      26/06/2015 12:01:00 AM 7023595643 6152129191    Technologic, LLC             12
      26/06/2015 8:00:00 PM 3073702145 6152129191     Technologic, LLC             12
     28/06/2015 7:02:00 PM 3073920546 6152129191      Technologic, LLC             90
     28/06/2015 7:03:00 PM 307392Q546 6152129191      Technologic, LLC             12
     28/06/2015 7:04:00 PM 3073920546 6152129191      Technologic, LLC             18
     29/06/2015 9:18:00 PM 7023595643 6152129191      Technologic, LLC             12
     30/06/2015 7:17:00 PM 7023595643 6152129191      Technologic, LLC             12
     01/07/2015 8:00:00 PM 7023595643 6152129191     Technologic, LLC              54
     01/d7/2015 8:04:00 PM 7023595643 6152129191     Technologic, LLC              78
     02/07/2015 11:03:00 PM 7376669031 6152129191    Technologic, LLC              12
     03/07/2015 4:20:00 PM 7376669031 6152129191     Technologic, LLC              12
     03/07/2015 5:39:00 PM 5122130179 6152129191     Technologic, LLC              12
     05/07/2015 7:02:00 PM 3073920546 6152129191     Technologic, LLC              18
     05/07/2015 7:02:00 PM 3073920546 6152129191     Technologic, LLC             54
     08/07/2015 11:00:00 PM 7733626220 6152129191    Technologic, LLC             12
     08/07/2015 11:40:00 PM 7733626220 6152129191    Technologic, LLC             12
     OSJ07/2015 4:56:00 PM 4152756518 6152129191     Technologic, LLC             66
     08/07/2015 5:09:00 PM 4152756518 6152129191     Technologic, LLC             12
     08/07/2015 8:02:00 PM 7023595643 6152129191     Technologic, LLC             48
     08/07/2015 8:05:00 PM 7023595643 6152129191     Technologic, LLC             84
     08/07/2015 8:05:00 PM 7023595643 6153481977     Technologic, LLC             84
     13/07/2015 10:39:00 PM 3073920546 6152129191    Technologic, LLC             54
     13/07/2015 10:40:00 PM 3073920546 6152129191    Technologic, LLC             12
     13/07/2015 9:38:00 PM 6467661343 6152129191     Technologic, LLC             84
     13/07/2015 9:49:00 PM 6467661343 6152129191     Technologic, LLC             12
Case 2:19-cv-05597-FMO-MRW Document 1 Filed 06/27/19 Page 17 of 22 Page ID #:17




       14/07/2015 12:04:00 AM 5106940117 6152129191    Technologic, LLC             12
       14/07/2015 12:05:00 AM 5106940117 6152129191    Technologic, LLC             12
       14/07/2015 9:20:00 PM 3082213372 6152129191     Technologic, LLC             12
       15/07/2015 10:01:00 PM 7023595643 6152129191    Technologic, LLC             24
       15/07/2015 10:02:00 PM 7023595643 6153481977    Technologic, LLC             54
       15/07/2015 10:06:00 PM 7023595643 6152129191    Technologic, LLC             12
       15/07/2015 10:54:00 PM 2629959112 6152129191    Technologic, LLC            108
       15/07/2015 11:03:00 PM 9172017054 6152129191    Technologic, LLC             84
       17/07/2015 12:04:00 AM 4152756534 6152129191    Technologic, LLC           1620
      17/07/2015 12:17:00 AM 4152756534 6152129191     Technologic, LLC             42
      17/07/2015 9:55:00 PM 2153372107 6152129191     Technologic, LLC              78
      19/07J2015 7:00:00 PM 3073920546 6152129191     Technologic, LLC              18
      19/07/2015 7:00:00 PM 3073920546 6152129191     Technologic, LLC              90
      19/07/2015 7:03:00 PM 3473920546 6152129191     Technologic, LLC              24
      20/07/2015 11:06:00 PM 4692144Q06 6152129191    Technologic, LLC              12
      20/07/2015 11:16:00 PM 4692144006 6152129191    Technologic, LLC             108
      21/07/2015 3:51:00 PM 9162097450 6152129191     Technologic, LLC              12
      21/07/2015 4:01:00 PM 9162097450 6152129191     Technologic, LLC              12
      21/07/2015 6:04:00 PM 7812144465 6152129191     Technologic, LLC              12
      21/07/2015 7:16:00 PM 6192029446 6152129191     Technologic, LLC              12
      22/07/2015 9:00:00 PM 7023595643 6152129191     Technologic, LLC              84
      22/07/2015 9:01:00 PM 7023595643 6152129191     Technologic, LLC              12
      22/07/2015 9:03:00 PM 7023595643 6153481977     Technologic, LLC              48
      23/07/2015 12:35:00 AM 9162097450 6152129191    Technologic, LLC             126
      23J07/2015 3:35:00 PM 6192029446 6152129191     Technologic, LLC              12
      23/07/2015 3:37:00 PM 9162097450 6152129191     Technologic, LLC              12
      23/07/2015 6:03:00 PM 4692144006 6152129191     Technologic, LLC              90
      23/07/2015 6:26:00 PM 4692144406 6152129191     Technologic, LLC              12
      24/07/2015 12:17:00 AM 6083191127 6152129191    Technologic, LLC              60
      26/07/2015 7:00:00 PM 3073920546 6152129191     Technologic, LLC              18
      26/07/2015 7:Q1:00 PM 3073920546 6152129191     Technologic, LLC              12
      26/07/2015 7:04:00 PM 3073920546 6152129191     Technologic, LLC              18
      27/07/2015 9:46:00 PM 3053636858 6152129191     Technologic, LLC             222
      27/07/2015 9:56:00 PM 3053636858 6152129191     Technologic, LLC               6
      28/07/2015 11:31:00 PM 3053636858 6152129191    Technologic, LLC              78
      29/07/2015 11:55:00 PM 4803728231 6152129191    Technologic, LLC             792
      29/07/2015 9:03:00 PM 7023595643 6152129191     Technologic, LLC              12
      29/07/2015 9:04:00 PM 7023595643 6152129191     Technologic, LLC              12
      30/07/2015 4:48:00 PM 9493269198 6152129191     Technologic, LLC               6
      05/11/2015 5:45:00 PM 2027742500 6152129191     Technologic, LLC              60
      16J03/2016 8:10:00 PM 3172681137 6152129191     Technologic, LLC             318
      19/03/2016 6:06:00 PM 3132640110 6152129191     Technologic, LLC              12
      21/03/2016 10:22:00 PM 6319832588 6152129191    Technologic, LLC             246
      22/03/2016 2:09:00 PM 5302054441 6152129191     Technologic, LLC              12
Case 2:19-cv-05597-FMO-MRW Document 1 Filed 06/27/19 Page 18 of 22 Page ID #:18




      29/03/2016 9:02:00 PM    7023595643   6152129191   Technologic, LLC         126
      05/04/2016 10:54:00 PM   8562706300   6152129191   Technologic, LLC          12
      14/04/2016 2:04:00 PM    5302054441   6152129191   Technologic, LLC         282
      15/04/2016 9:05:00 PM    9135354320   6152129191   Technologic, LLC         126
      20/04/2016 4:42:00 PM    5412006674   6152129191   Technologic, LLC          60
      21/04/2016 2:16:00 PM    5302054445   6152129191   Technologic, LLC         144
      27/04/2016 5:58:00 PM    4805656922   6152129191   Technologic, LLC           6
      03/05/2016 10:33:00 PM   9135354320   6152129191   Technologic, LLC          60
      03/05/2016 2:09:00 PM    5302054445   6152129191   Technologic, LLC          96
      03/05/2016 3:20:00 PM    2812155231   6152129191   Technologic, LLC          1Z
      03/05/2016 5:43:00 PM    7023595643   6152129191   Technologic, LLC          12
      04/05/2016 6:20:00 PM    8138432660   6152129191   Technologic, LLC          12
      07/05/2016 7:15:00 PM    3367921772   6152129191   Technologic, LLC         378
      09/05/2016 9:53:00 PM    8562706300   6152129191   Technologic, LLC         378
      13/05/2016 8:01:00 PM    7023595643   6152129191   Technologic, LLC          12
      15/05/2016 7:57:00 PM    7724791283   6152129191   Technologic, LLC          12
      02/08/2016 5:26:00 PM    7023595643   6152129191   Technologic, LLC          12
      02/08/2016 7:05:00 PM    2147160059   6152129191   Technologic, LLC          12
      09/08/2016 11:33:00 PM   4693277005   6152129191   Technologic, LLC          12
      09J08/2015 2:03:00 PM    5302054441   6152129191   Technologic, LLC          12
      09/08/2016 6:16:00 PM    7273251105   6152129191   Technologic, LLC          12
      09/08/2016 7:20:00 PM    8508950001   6152129191   Technologic, LLC         228
      09/08/2016 7:44:00 PM    4805656922   6152129191   Technologic, LLC         264
      11/08/2016 5:42:00 PM    7023595643   6152129191   Technologic, LLC         228
      11/08/2016 7:16:00 PM    7023595643   6152129191   Technologic, LLC          12
     Case 2:19-cv-05597-FMO-MRW Document 1 Filed 06/27/19 Page 19 of 22 Page ID #:19

                                            Ed Murray
                                  Wyoming Secretary of State
                        ~          2020 Carey Avenue, Suite 700
                                    Cheyenne, WY 82002-0020
                                         Ph. 307.777.7319                                  Ed Murray, VYY Secretary of State
                                         Fax 307.777.5339                                  FILED: 11N6@0171t:31 AM
                                     Email: BusinessCdtwvo.aov                             Cabbal Amendment ID: 11795
                                                                                           Affiec'eed Entities: 12


                                Statement of Resignation of Registered Agent

 1. This change affects every entity that I represent.
         OR
    This change affects only the entities on the attached list.0
  (Ija(tachfng a list ojbusiness entities do not list mare than 25 entities perfiling.)



 2 I~ Wyoming Registered Agent                                                       ,hereby resign my agency appointment as the
 registered agent for the entities listed on the attached list.


 3.I hereby certify that notice of my resignation was sent on 10/05/2017             ~ to an officer or controlling
                                                             ( Date - mnr/dd/yyyy)
 member ofthe business entities to its last known address thirty {30) days prior to the filing of this statement with the
 Wyoming Secretary of State.


 4.T'he resignation is effective immediately upon filing ofthis statement with the Wyoming Secretary of State.


 5.Ifthe registered office address is currently on file as the mailing and/or principal office address, a separate notice
 must be provided to change the mailing and/or prir►cipa( office address to the last known address.



Signa                                                                                     Date: 11/09/20'17
(Steal! b execute   y       n aulhori:,ed by the registered agent.)                             (mm/dd/yyyy)

Print    ame: Angelica Espinoza                               Contact Person: Angelica Espinoza

Title:   uthorize Agent                                       Daytime Phone Number: 307-637-5151

                                                              Email: aespinoza@wyomingregisteredagent.com

                                                                      (Emailprovided will receivefiling ev~ence.J a
                                                                              *May list multiple email ad~esses ~

  Checklist                                                                         Q`~ ~°' ~,5'`a~~
  Q No Filing Fee                                                                          ~a^~ ~;~~
  Q Please submit one originally signed document.                                      gP~~ ~1~°'
       Please review form prior to submitting to the Secretary of State to ensure all areas Gave beeQ
       rnmpleted to avoid a delay in the processing of your documents.

ItAResignation —Revised October 2015
Case 2:19-cv-05597-FMO-MRW Document 1 Filed 06/27/19 Page 20 of 22 Page ID #:20


                                                                 (G~


    1. ~~~t~ U ~ ~i~
    2     ~. ~~~~~
    3 ~
    4. ~'             Gr   p, LLB


        __~      ~= <~~e,~lthc~r~ ~v~~ LLB
    8. ,~                         _
 10. ~:~r~~n~ ~        ~rs, t~~.0
 11.        ~~    ~~h,t~LC
Case 2:19-cv-05597-FMO-MRW Document 1 Filed 06/27/19 Page 21 of 22 Page ID #:21




                   STATE OF WYOMING *SECRETARY OF STATE
                                 ED HURRAY
                              BUSINESS DIVISION
                           2020 Carey Avenue, Cheye~ane, WY 82002-0020
                                Phone 307-777-7311 ~ Fax 307-777-5339
                      Website: http://soswy.state.wy.us •Email: business@wyo.gov


                                  Global Amendment Summary
    Global Amendment ID: 11795
        Amendment Type: RA Resignation
         Amendment Date: 11/16/2017 11;31 AM
          Copy To Mailing: N
        Copy To Principal: N
          Affected Entities: 12


               Agent Name: Wyoming Registered Agent
                   Address: 1621 Central Ave
                            Cheyenne, WY 82001

 Field Name                              Changed From                      Changed To
 Registered Agent#                       0188152                           OOOOQ00
 Registered Agent Email                  info@v~ryromingregisteredagent.com No Value
 Registered Agent Organization Name      Wyoming Registered Agent          No Agent
 Registered Agent Phone                  (30~ 637-5151                     No Value
 Registered Agent Physical Address 1     1621 Central Ave                  No Office
 Registered Agent Physical City          Cheyenne                          No Value
 Registered l~gent Physical CouMyr       Laramie                           No Value
 Registered Agent Physical Postal Code   82001                             No Value




                                                                    Page 1 of 1 on 11/16/2017 11:35:39 AM
                                                                                                                                                            ,~
3061? C,~ she ~ ~D
                                                                                                                                                                 s~;5..

Pl~~of~x 7~o7s                                                                                                                                                            f: ~




                                                          ~s D►` ~ ~~~~~~ ~a ~r~-                                                       ~,~~,,
                           i•   U.S. POSTAGE                s~ ~/ ls~ s~-~         -
                                       $1.75
                                  FCM LG ENV
                                r 75013
                                   Date  la                ~-e ~~l
                                  O6/ /19Y
                                  O6     2S y
                                  1 14 7196


 USPS FIRST-CLA                         AILS               ,~s /4~q~~es, C~4 ~or~l~.--~s;~s"
                                                5.70 oz




                                       C058
 SHIP                            I
 TO:

       350 W 1ST ST
       STE 4311
       LOS ANGELES CA 90012-4565




                  (420) 90012


                                                                                    I tiijl; r i i,iii: : ,~iji.+~ , (~Ilii~' !~~~~~I' ; r~;' "~ i' :I!',
                                                                                                                                                                                 Case 2:19-cv-05597-FMO-MRW Document 1 Filed 06/27/19 Page 22 of 22 Page ID #:22
